 

EXHIBIT 10.2

 

EXHIBIT A

 

 

STOCK UNIT AWARD AGREEMENT

 

(Granted under the UFP Technologies, Inc. 2009 Director Stock Incentive Plan)

 

 

1.

Award of Stock Unit Awards. UFP Technologies, Inc. (hereinafter the “Company”),
in the exercise of its sole discretion pursuant to the UFP Technologies, Inc.
2009 Director Stock Incentive Plan (the “Plan”), does on June 10, 2020 (the
“Award Date”) hereby award to                          (the “Awardee”) 796 Stock
Unit Awards (“SUAs”) upon the terms and subject to the conditions hereinafter
contained. SUAs represent the Company’s unfunded and unsecured promise to issue
shares of Common Stock at a future date, subject to the terms of this Award
Agreement and the Plan. Awardee has no rights under the SUA s other than the
rights of a general unsecured creditor of the Company. Terms used herein but not
defined shall have the meanings set forth in Section 19 below or the meanings
set forth in the Plan.

        2. Vesting Schedule and Conversion of SUAs.

 

 

 

(a)

Subject to the terms of this Award Agreement and the Plan and provided that
Awardee continues to serve as a director of the Company throughout the vesting
period set out below, the SUAs shall vest and be converted into an equivalent
number of shares of Common Stock that will be distributed to the Awardee as
follows:

 

Vesting Date

Percentage of SUAs

May 31, 2021

100%

 

 

(b)

Notwithstanding the vesting schedule set forth in subsection (a) above, if there
is a Change in Control of the Company (as defined below), then so long as the
Awardee shall have continued to serve as a director of the Company through the
date which is one day prior to the actual closing date of the transaction giving
rise to such Change in Control (the “Acceleration Date”), then all of the SUA’s
that are unvested on the Acceleration Date shall immediately become vested in
full on the Acceleration Date, subject, however, to the provisions of Section 18
of this Award Agreement.

 

 

3.

Termination of Awardee’s Status as a Director. Subject to the provisions of
Sections 4 and 5 below, in the event of termination, for any reason, of
Awardee’s status as a director of the Company, Awardee’s rights under this Award
Agreement in any unvested SUAs shall terminate.

 

 

4.

Disability of Awardee. Notwithstanding the provisions of Section 3 above, in the
event of termination of Awardee’s status as a director of the Company as a
result of disability (within the meaning of Section 409A of the Internal Revenue
Code, and hereinafter referred to as “Disability”) prior to May 31, 2021, the
SUAs shall become vested in full at such time and in accordance with the
provisions of Section 2 notwithstanding such termination, subject, however, to
the provisions of Section 18 of this Award Agreement.

 

1

--------------------------------------------------------------------------------

 

 

 

5.

Death of Awardee. Notwithstanding the provisions of Section 3 above, in the
event of termination of Awardee’s status as a director of the Company as a
result of the death of the Awardee prior to May 31, 2021, the SUAs shall become
vested in full at such time and in accordance with the provisions of Section 2
notwithstanding such termination, subject, however, to the provisions of Section
18 of this Award Agreement.

        6. Conversion of SUAs to shares of Common Stock; Responsibility for
Taxes.

 

 

(a)

Provided Awardee has satisfied the requirements of Section 6(b) below, and
subject, however, to the provisions of Section 18 of this Award Agreement, on
the vesting of any SUAs, such vested SUAs shall be converted into an equivalent
number of shares of Common Stock that will be distributed to Awardee or, in the
event of Awardee’s death, to Awardee’s legal representative, as soon as
practicable. An Awardee’s rights with respect to the SUA’s issued under this
Award Agreement shall terminate at the time such SUAs are converted into shares
of Common Stock. The distribution to the Awardee, or in the case of the
Awardee’s death, to the Awardee’s legal representative, of shares of Common
Stock in respect of the vested SUAs shall be evidenced by a stock certificate,
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company, or other appropriate means as determined by the Company.

        (b) Prior to the issuance of shares of Common Stock upon vesting of SUAs
as provided in Section 6(a) above, Awardee shall pay, or make adequate
arrangements satisfactory to the Company (in its sole discretion) to satisfy all
withholding obligations of the Company, to the extent applicable.         (c)
Until the distribution to Awardee of the shares of Common Stock in respect to
the vested SUAs is evidenced by a stock certificate, appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company, or
other appropriate means, Awardee shall have no right to vote or receive
dividends or any other rights as a shareholder with respect to such shares of
Common Stock, notwithstanding the vesting of SUAs. Subject to the provisions of
Section 18 of this Award Agreement, the Company shall cause such distribution to
Awardee to occur promptly upon the vesting of SUAs.         (d) Adjustments and
other matters relating to stock dividends, stock splits, recapitalizations,
reorganizations, Corporate Events and the like shall be made and determined in
accordance with Section 6 of the Plan, as in effect on the date of this
Agreement.

 

 

7.

Non-Transferability of SUAs. Awardee’s right in the SUAs awarded under this
Award Agreement and any interest therein may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner, other than by will or
by the laws of descent or distribution, prior to the distribution of the shares
of Common Stock in respect of such SUAs. SUAs shall not be subject to execution,
attachment or other process.         8. Agreement of Awardee.

 

 

(a)

By accepting the Award, Awardee agrees to continue to serve as a director of the
Company during the term for which he or she was elected. By accepting the Award
of SUAs evidenced by this Award Agreement, Awardee agrees not to sell any of the
shares of Common Stock received on account of vested SUAs at a time when
applicable laws or Company policies prohibit a sale. This restriction shall
apply so long as Awardee is a director of the Company.

 

2

--------------------------------------------------------------------------------

 

 

 

(b)

The Awardee understands that the Plan has been registered pursuant to
Registration Statements on Form S-8. However, if at the time of the issuance to
the Awardee or his or her beneficiary of shares of Common Stock upon the vesting
of the Award, the Awardee is an affiliate of the Company for purposes of the
Securities Act of 1933, as amended, the shares issued to Awardee hereunder will
be considered to be “other securities” as such term is used in paragraph (b)(2)
of Rule 144 under such Act, in which case, the Awardee understands resale of the
shares should only be made in compliance with the applicable provisions of Rule
144.

 

  9. Acknowledgment of Nature of Plan and SUAs. In accepting the Award, Awardee
acknowledges that:

 

 

(a)

the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;         (b) the Award of SUAs is voluntary
and occasional and does not create any contractual or other right to receive
future awards of SUAs, or benefits in lieu of SUAs even if SUAs have been
awarded repeatedly in the past;         (c) all decisions with respect to future
awards, if any, will be at the sole discretion of the Company;         (d)
Awardee’s participation in the Plan is voluntary;         (e) the future value
of the underlying shares of Common Stock is unknown and cannot be predicted with
certainty;         (f) if Awardee receives shares of Common Stock, the value of
such shares of Common Stock acquired on vesting of SUAs may increase or decrease
in value;         (g) Awardee acknowledges and agrees that, in the event of
termination of the Awardee’s service on the Company’s Board of Directors,
regardless of the reasons for such termination, Awardee has no right to, and
will not bring any legal claim or action for, (i) any damages for any portion of
the SUAs that have been vested and converted into Common Shares, or (ii)
termination of any unvested SUAs under this Award Agreement.

 

  10. Administration. The authority to manage and control the operation and
administration of this Award Agreement shall be vested in the Committee (as
defined in Section 2 of the Plan), and the Committee shall have all powers and
discretion with respect to this Award Agreement as it has with respect to the
Plan. Any interpretation of the Award Agreement by the Committee and any
decision made by the Committee with respect to the Award Agreement shall be
final and binding on all parties.

 

3

--------------------------------------------------------------------------------

 

 

  11. Plan Governs. Notwithstanding anything in this Award Agreement to the
contrary, the terms of this Award Agreement shall be subject to the terms of the
Plan, and this Award Agreement is subject to all interpretations, amendments,
rules and regulations promulgated by the Committee from time to time pursuant to
the Plan.         12. Notices. Any written notices provided for in this Award
Agreement which are sent by mail shall be deemed received three business days
after mailing, but not later than the date of actual receipt. Notices shall be
directed, if to Awardee, at the Awardee’s address indicated by the Company’s
records and, if to the Company, at the Company’s principal executive office.    
    13. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to SUAs awarded under the Plan or future SUAs that
may be awarded under the Plan by electronic means or request Awardee’s consent
to participate in the Plan by electronic means. Awardee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.         14.
Acknowledgment. By Awardee’s acceptance as evidenced below, Awardee further
acknowledges that Awardee has received and has read, understood and accepted all
the terms, conditions and restrictions of this Award Agreement and the Plan.
Awardee understands and agrees that this Award Agreement is subject to all the
terms, conditions, and restrictions stated in this Award Agreement and the Plan,
as the latter may be amended from time to time in the Company’s sole discretion.
        15. Governing Law. This Award Agreement shall be governed by the laws of
the State of Delaware, without regard to Delaware laws that might cause other
law to govern under applicable principles of conflicts of law.         16.
Severability. If one or more of the provisions of this Award Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Award Agreement to be
construed so as to foster the intent of this Award Agreement and the Plan.      
  17. Complete Award Agreement and Amendment. This Award Agreement and the Plan
constitute the entire agreement between Awardee and the Company regarding SUAs.
Any prior agreements, commitments or negotiations concerning these SUAs are
superseded. This Award Agreement may be amended only by written agreement of
Awardee and the Company, without consent of any other person. Awardee agrees not
to rely on any oral information regarding this Award of SUAs or any written
materials not identified in this Section 17.         18. Section 409A. This
Award Agreement is intended to be in compliance with the provisions of Section
409A of the Internal Revenue Code, as amended (the “Code”), and the regulations
thereunder to the extent applicable. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party. The Company makes no representation or warranty
and shall have no liability to the Awardee or any other person if any provisions
of this Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

 

4

--------------------------------------------------------------------------------

 

 

  19. Definitions.

 

“Business Combination” shall mean (i) the consummation of a reorganization,
merger or consolidation or sale or disposition of all or substantially all of
the assets of the Company.

 

“Change in Control” shall mean: (i) a Business Combination, unless, in each case
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners of the Common Stock of
the Company immediately before the consummation of such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
the transaction owns the Company or all or substantially all of the assets of
the Company either directly or indirectly through one or more subsidiaries); and
(B) no person or group (as defined in Section 13(d) or 14(d)(2) of the
Securities Exchange Act of 1934) of the Company or the corporation resulting
from the Business Combination) beneficially owns, directly or indirectly, more
than 50% of the then outstanding shares of the common stock of the corporation
resulting from the Business Combination; (ii) individuals who, as of the date
hereof constitute the Board of Directors of the Company (the “Incumbent Board”)
thereafter cease for any reason to constitute at least a majority of the Board
of Directors of the Company, provided, however, that any individual's becoming a
director after the date of grant represented hereby whose election, or
nomination for election by the stockholders of the Company, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
will be considered as though the individual were a member of the Incumbent
Board, but excluding, for this purpose, any individual whose initial assumption
of office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or (iii) any person (as defined in Section 13(d) or 14(d)(2) of the
Securities Exchange Act of 1934) shall become at any time or in any manner the
beneficial owner of capital stock of the Company representing more than 50% of
the voting power of the Company.

 

[remainder of this page intentionally left blank; signature page follows]

 

5

--------------------------------------------------------------------------------

 

 

EXECUTED as of the day and year first above written.

 

  UFP TECHNOLOGIES, INC.           By:                                          
    R. Jeffrey Bailly     Chairman and Chief Executive Officer

 

 

AWARDEE’S ACCEPTANCE:

 

I have read and fully understood this Award Agreement and I accept and agree to
be bound by all of the terms, conditions and restrictions contained in this
Award Agreement and the other documents referenced in it.

 

 

 

                                                             

[name of Awardee]

 

6